DETAILED ACTION
Status of the Claims
Applicant’s amendment filed November 23, 2020 has been entered. Claims 1-20 are pending. Claims 1-13 are withdrawn. Claims 14-20 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a method for genetically modifying a host cell with multiple genes in the reply filed on August 30, 2019 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 30, 2019.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geier et al. (US 2017/0314031 A1, published November 2, 2017, earliest effective filing date October 28, 2014) is withdrawn in view of Applicant’s amendment to claim 14 to recite, “wherein the host cell is a microalga.”

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geier et al. (US 2017/0314031 A1, published November 2, 2017, earliest effective filing 
Geier et al. is directed to expression of polycistronic cassettes in microorganisms and teach a method for genetically modifying a host cell with multiple genes comprising providing a host cell and transforming  the host cell (yeast cell is transformed with the polycistronic expression construct; paragraph; 0053]) with at least two different nucleic acid expression cassettes, wherein each expression cassette comprises a promoter operably linked to three or more transgenes connected to one another by at least one sequence encoding a 2A peptide (see figure 11 and paragraph [0020], which describe two expression cassettes linked to a bidirectional promoter, each expression cassette having genes from the violacein and carotenoid pathway), and optionally one or more nucleic acid expression cassettes comprising a selectable marker gene (expression cassette may be a form of an expression vector capable of self-replication, specifically it may be a plasmid, more specifically comprising additional selection markers; paragraph [0065]) (claim 14); wherein the at least two nucleic acid expression cassettes and optionally the one or more nucleic acid expression cassettes comprising a selectable marker gene are co-transformed into the host cell (expression construct of the invention can be introduced into the host cell in a form of an expression cassette which is a polynucleotide construct including optional further elements for expressing the gene. The expression cassette may further include a promoter which is operably linked to a further gene, a transcription termination signal, and consensus sequences for claim 15); wherein the transforming step comprises transforming the host cell with said at least two different nucleic acid expression cassettes and one or more nucleic acid expression cassettes comprising a selectable marker gene, and wherein said method further comprises the step of selecting the host cells which have been transformed with said at least two nucleic acid cassettes and said one or more nucleic acid expression cassettes comprising a selectable marker gene by culturing the host cells on a selective medium, wherein the ability of a host cell to be cultured on the selective medium is dependent on the expression of the selectable marker gene (expression construct of the invention can be introduced into the host cell in a form of an expression cassette which is a polynucleotide construct including optional further elements for expressing the gene. The expression cassette may further include a promoter which is operably linked to a further gene, a transcription termination signal, and consensus sequences for translation such as Kozak consensus sequence, and a translation termination signal. The expression cassette may be a form of an expression vector capable of self-replication, specifically it may be a plasmid, more specifically comprising additional selection markers; paragraph [0065]; transformants were selected on plates containing Zeocin; paragraph [0080]) (claim 16); wherein the expression cassettes are comprised in the same nucleic acid molecule (see the expression cassette of figure 11) (claim 17); wherein the promoters of the expression cassettes are the same (see the expression claim 18); wherein the three or more transgenes of the at least two expression cassettes are different from each other (violacein and carotenoid pathway expression based on 2A sequences in combination with a bidirectional promoter; paragraph [0020], figure 11) (claim 19); wherein each expression cassette comprises three transgenes (expression construct for optimized expression of multiple genes in a yeast cell, consecutively comprising in the 5' to 3' orientation a. optionally a terminator, b. at least two or more genes of interests which are separated by 2A sequences c. a bi-directional promoter, d. at least two or more genes of interests which are separated by 2A sequences, and e. optionally a terminator; claim 4 of Geier et al. Two or more genes include three genes) (claim 20). Geier et al. also teach that an emerging challenge for recombinant expression systems is not to produce single proteins only, but to implement whole pathways into microorganisms. Such engineered strains provide new opportunities in industrial processes e.g. for the production of valuable building blocks, or derivatives of complex secondary metabolites (paragraph [0002]).
Geier et al. lack the method wherein the host cell is a microalga (claim 14).
Rasala et al. is directed to expression of polycistronic cassettes in microorganisms and teach providing a microalga and transforming the microalga with an expression cassette comprising a promoter operably linked to three transgenes connected to one another by a 2A peptide (Chlamydomonas multi-cistronic expression vector. The expression of the cassette is under the control of the hsp70/rbcs2 promoter (P). Ble confers zeocin-resistance. mCerulean is targeted to the nucleus with the SV40-NLS. mCherry is targeted to the ER using the BiP ER-TS and the HDEL retention claim 14). Rasala et al. further describe that microalgae have recently attracted attention as potential low-cost platform for the production of a broad range of commercial products including biofuels, nutraceuticals, therapeutics, industrial chemicals and animal feeds; and genome engineering will enable and enhance algae-produced bio-products (page 1, first column, first paragraph), and that polycistronic vectors will enable advanced metabolic and genetic engineering to promote microalgae biotechnology and product commercialization (abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method described by Geier et al. and use microalgae as the host cell as described by Rasala et al. A person of ordinary skill in the art would be motivated to do so in order to reduce costs in the production of therapeutic and other commercial products (Rasala, page 1, first column, first paragraph).Given the teachings of the prior art, which include transforming different host cells with polycistronic expression cassettes, and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in modifying microalgae with polycistronic expression cassettes.
Accordingly, Geier et al. in view of Rasala et al. render obvious claims 14-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636